UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 12-6011


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

          v.

JACQUES WALKER,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Catherine C. Blake, District Judge.
(1:03-cr-00238-CCB-1; 1:11-cv-03490-CCB)


Submitted:   March 27, 2012                      Decided:   April 2, 2012


Before KING and      AGEE,   Circuit   Judges,    and   HAMILTON,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Jacques Walker, Appellant Pro Se.      Jonathan Biran, Assistant
United States Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Jacques Walker seeks to appeal the district court’s

order finding      that        his    28    U.S.C.A.        § 2255    (West   Supp.     2011)

motion     was     successive          and        dismissing         it   for    lack     of

jurisdiction.        The       order       is    not   appealable      unless   a     circuit

justice    or    judge    issues       a    certificate       of     appealability.       28

U.S.C. § 2253(c)(1)(B) (2006).                       A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional right.”               28 U.S.C. § 2253(c)(2) (2006).                 When the

district court denies relief on the merits, a prisoner satisfies

this    standard    by    demonstrating              that   reasonable     jurists      would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                    Slack v. McDaniel, 529 U.S. 473,

484    (2000);    see    Miller-El          v.    Cockrell,     537    U.S.   322,     336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                               Slack,

529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that Walker has not made the requisite showing.                           Accordingly, we

deny a certificate of appealability and dismiss the appeal.                               We

dispense    with        oral    argument          because      the    facts     and    legal



                                                 2
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           DISMISSED




                                3